Citation Nr: 1700145	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  15-17 897	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Pension Center in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $7,746.00.

2.  Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $11,470.00.


WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 




 INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  In September 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with his electronic claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $11,470.00, will be addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


 FINDINGS OF FACT

1.  In January 2011, VA notified the Veteran of an overpayment of non-service-connected pension benefits of $7,746.00.

2.  The Veteran did not submit a request for overpayment within 180 days of the initial notification of the existence of the debt.

3.  The January 2011 notice of indebtedness letter was mailed to the Veteran's address of record at the time.  It was not returned to VA as being undeliverable, and there is no evidence of trickery, malfeasance, or misleading behavior on the part of VA.  The Veteran has not rebutted the presumption of regularity.

4.  The Veteran submitted an application for waiver of the $7,746.00 debt in October 2014.

CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of non-service-connected pension benefits in the amount of $7,746.00, was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, discussion of whether VA satisfied its duties in this case is not necessary.

Generally, recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a). 

As in this case, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b). 

The 180 day period may be extended if the individual requesting waiver demonstrated that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b). 

Additionally, in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365   (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).

Equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, equitable tolling will be granted where the veteran was "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In June 2010 (and for years prior to then), the Veteran was receiving non-service-connected pension benefits.  Documentation associated with his electronic claims file shows that he began receiving benefits from the Social Security Administration (SSA), in June 2010.  This documentation also demonstrated that his spouse began receiving SSA disability benefits that same month.  The Veteran asserts that he attempted for several months to notify VA that he and his spouse both began receiving SSA benefits in order that his VA non-service-connected pension benefits could be adjusted or stopped.  Finally, in November 2010, the Veteran successfully notified VA.

In a December 2010 letter, VA notified the Veteran that it had received his correspondence wherein he advised VA of his and his spouse's SSA benefits.  VA then stated that his non-service-connected pension benefits would be stopped retroactively, effective July 1, 2010, because his income exceeded the regulatory limit for receipt of non-service-connected pension benefits.

Because of the retroactive effective date for the termination of his non-service-connected pension benefits, VA determined that the Veteran had been overpaid $7,746.00.  In a January 2011 letter, sent to the Veteran's then current mailing address, VA notified the Veteran of this overpayment of VA benefits, his options for repayment of the debt, and his appellate rights (including disputing the debt or requesting a waiver thereof).  

The Veteran has not asserted that he did not receive the January 2011 notice of overpayment.  Further, there is no evidence of record that indicates that the January 2011 letter was returned to VA as being undeliverable.  As such, the presumption of regularity has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  Significantly, the Veteran does not contend that he timely disputed the creation of $7,746.00 debt, or that he timely requested a waiver of that debt.  Additionally, there is no evidence of trickery, malfeasance, or misleading behavior on the part of VA insofar as the $7,746.00 debt is concerned.

During the pendency of this appeal, including during the September 2016 Board hearing, the Veteran asserted it was his understanding that the entirety of the debt amounted to $7,746.00.  He also stated that it was his understanding that repayment of that debt was occurring on a monthly basis via a garnishment of his SSA benefits.

According to the Veteran, at some point thereafter (presumably in 2014), he and his spouse attempted to purchase a home.  A credit check associated with this home purchase revealed that they owed a far greater amount to VA than $7,746.00, and that the Veteran had been reported to a collection agency.

In October 2014, the Veteran submitted a request for waiver of overpayment of non-service-connected pension benefits.  In December 2014, the Veteran's claim was denied because it was determined that the Veteran did not timely submit the waiver request.  Specifically, VA found that the Veteran was notified of his indebtedness on January 8, 2011, and, thus, he had 180 days from then to timely submit a waiver.  The December 2014 decision did not, however, indicate that the debt amount was $7,746.00, but was instead $19,216.00.  The Veteran perfected an appeal of this decision to the Board.

After VA sent the Veteran the January 2011 notice that he had been overpaid $7,746.00 of non-service-connected pension benefits, an internal VA document, dated in May 2011, indicated that the Veteran was also overpaid $11,470.00.  The "date of claim" is noted to be July 7, 2009, and that the "type of claim" was "PMC-Income Verification Match."  In a text box titled "Review Messages," it is indicated that "[t]his award was system generated from [February 1, 2007.]"  There is no discussion as to rationale underlying the determination that the Veteran was overpaid VA benefits.  Significantly, there is no documentation associated with the electronic claims file (both the Virtual Benefits Management System and Virtual VA), demonstrating that VA provided notice to the Veteran of the existence of this overpayment, the nature of this overpayment, methods of repayment, or his appellate rights.

When the $7,746.00 debt is added to the $11,470.00 debt, the total debt is $19,216.00, a figure that matches the outstanding debt listed in the December 2014 denial of the Veteran's waiver request.

Based on the above, the Board finds that the Veteran's October 2014 application requesting waiver of recovery is limited to the $7,746.00 debt.  To the extent that this appeal concerns this debt, the Board finds that no relevant exceptions to the legal criteria have been argued or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests.  38 C.F.R. § 1.963(b)(2).  The October 2014 application was received by VA more than 180 days after he received notice of the $7,746.00 debt.  As such, the Veteran's request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $7,746.00, was not timely filed and, thus, his appeal must be denied to this extent.

The Board has re-captioned the Veteran's claim to reflect the separate debts created by the overpayment of non-service-connected pension benefits.  The Board has denied herein the Veteran's request for waiver of the $7,746.00 debt because he failed to timely submit the request.  The Board will address the overpayment of non-service-connected pension benefits in the amount of $11,470.00, in the remand portion of the decision below.


 ORDER

Waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $7,746.00, is denied.


REMAND

The December 2014 denial of the Veteran's October 2014 request for waiver of recovery of the $11,470.00, was limited to a determination that he failed to timely file the request.  This denial was predicted on the erroneous conclusion that the Veteran was provided notice of this debt in January 2011.

As discussed above, despite VA's May 2011 internal determination that the Veteran was overpaid benefits in the amount of $11,470.00, the Veteran was not provided notice thereof.  As this constitutes an error on VA's behalf, the time to request a waiver of recovery has not yet expired.  38 C.F.R. § 1.963(b).  As such, the Veteran's October 2014 submission is timely.

To date, VA has not yet provided a discussion as to how the debt was created or a discussion as to the merits of the Veteran's request for waiver of recovery of that debt.  In the interest of fairness and due process, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue the Veteran notice of the $11,470.00 debt, the basis for its creation, methods of repayment, and his appellate rights (including, but not limited to, disputing the debt or requesting a waiver thereof).  

2.  After the Veteran has been provided a reasonable time to respond, the AOJ must adjudicate the merits of the Veteran's request for waiver of repayment of the overpaid non-service-connected pension benefits in the amount of $11,470.00.   If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 ____________________________________________
 T. REYNOLDS
 Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


